EXHIBIT 10.1

 

UNCOMMITTED LINE OF CREDIT AGREEMENT

 

Uncommitted Line of Credit Agreement (as amended or otherwise modified from time
to time, this “Agreement”), dated as of October 7, 2013, is among Amphenol
Corporation, a Delaware corporation (the “Borrower”), certain Subsidiaries of
the Borrower party hereto (each a “Subsidiary Guarantor”), and  Sovereign Bank,
N.A. (the “Lender”).  Capitalized terms used but not defined herein are used
with the meanings assigned to them in Exhibit B attached hereto.

 

The Borrower, the Lender and the other parties hereto hereby agree as follows:

 

1.  The Facility.  The Lender agrees to consider from time to time, from the
Effective Date (as defined in Section 7) until (i) one year from the Effective
Date (as defined in Section 7) or (ii) the date this Agreement is terminated
pursuant to Section 8 (in either case, the “Termination Date”), the Borrower’s
requests that the Lender make advances (“Advances”) to it in an aggregate
principal amount not to exceed $100,000,000 at any one time outstanding.  This
Agreement is not a commitment to lend but rather sets forth the procedures to be
used in connection with the Borrower’s requests for the Lender’s making of
Advances to it from time to time on or prior to the Termination Date and, if the
Lender makes Advances to the Borrower hereunder, the Borrower’s obligations to
the Lender with respect thereto (the “Obligations”).  The decision to grant an
Advance under this Agreement shall be entirely and solely at the discretion of
the Lender and any disbursement under this Agreement shall be subject to the
Lender’s prior approval.

 

2.  Borrowing Requests.  Each request by the Borrower to the Lender for an
Advance based on the Eurodollar Rate (as defined in Section 4) (a “Eurodollar
Rate Advance”) will be given not later than 1:00 P.M. ( New York time) three
(3) Business Days (as defined below) prior to the date of such proposed Advance,
and each request by the Borrower to the Lender for an Advance based on a Quoted
Rate (as defined in Section 4) (a “Quoted Rate Advance”) will be given not later
than 10:00 A.M. (New York time) on the date of such proposed Advance.  Each
request will specify (i) the date on which the Borrower wishes the Advance to be
made (which will be a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to a Eurodollar Rate Advance, on which dealings are carried on in the
London interbank market and banks are open for business in London (“Business
Day”)), (ii) the amount it wishes to borrow (which will be in the amount of
$1,000,000 or an integral multiple thereof), (iii) the duration of the interest
period (“Interest Period”) it wishes to apply to such Advance, (iv) whether such
Advance will be a Eurodollar Rate Advance or a Quoted Rate Advance and
(v) subject to the Borrower’s right to prepay in accordance with Section 3, the
date on which the principal of the Advance will be repaid (the “Repayment
Date”), which shall be the last day of the Interest Period for such Advance. 
The duration of each Interest Period will be, with respect to Eurodollar Rate
Advances, one, two, or three months, as selected by the Borrower, and with
respect to Quoted Rate Advances, a term requested by the Borrower and agreed to
by the Lender not to exceed three months, provided that (i) each Interest Period
selected by the Borrower must commence on or prior to the Termination Date;
(ii) whenever the last day of an Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period will be extended
to occur on the next succeeding Business Day, provided that, in the case of a
Eurodollar Rate Advance, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period will occur on the next preceding Business Day; and
(iii) with respect to a Eurodollar Rate Advance, whenever the first day of any
Interest Period occurs on a day of an initial calendar month for which there is
no numerically corresponding day in the calendar month that succeeds such
initial calendar month by the number of months equal to the number of months in
such Interest Period, such Interest Period will end on the last Business Day of
such succeeding calendar month.  If the Lender agrees to make such Advance, it
will make such funds available by 2:00 P.M. (New York time) on

 

--------------------------------------------------------------------------------


 

the date of such proposed Advance, to the Borrower in same day funds by
crediting the account specified by the Borrower prior to the making of such
Advance.

 

3.  Repayment.  (a) The Borrower shall repay the principal amount of each
Advance on the Repayment Date applicable to such Advance, subject to the
provisions of Section 3(b) with respect to payments on non-Business Days.  The
Borrower may prepay any Advance made to it in whole or in part on any Business
Day, provided that (i) the Borrower has given the Lender at least three
(3) Business Days’ irrevocable written notice of such prepayment (and on the
date specified for such prepayment in such notice, the Borrower will prepay the
amount of the Advance to be prepaid, together with accrued interest thereon to
the date of prepayment and any other amounts payable by the Borrower pursuant to
Section 12), and (ii) each partial prepayment will be in a principal amount of
at least $1,000,000.

 

(b)           The Borrower will make each payment (whether in respect of
principal, interest or otherwise) payable by it hereunder, irrespective of any
right of counterclaim or set-off, not later than 2:00 P.M. (New York time) on
the day when due in Dollars to the Lender at 45 East 53rd Street, New York, NY
10022 in same day funds.  All computations of interest will be made by the
Lender on the basis of a year of 360 days, in each case for the actual number of
days (including the first day but excluding the last day) occurring in the
period for which such interest is payable, except that with respect to Quoted
Rate Advances, the interest thereon shall be calculated on the basis of a 365-
(or 366-, as the case may be) day year for the actual days elapsed.  Each
determination by the Lender of an interest rate hereunder will be conclusive and
binding for all purposes, absent manifest error.  Whenever any payment (other
than payments on Eurodollar Rate Advances) hereunder is stated to be due on a
day other than a Business Day, such payment will be made on the next succeeding
Business Day.  If any payment on a Eurodollar Rate Advance becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day.  In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

4.  Interest and Fees. (a) The Borrower will pay interest on the unpaid
principal amount of each Advance made to it from the date of such Advance until
such principal amount is paid in full, (i) in the case of a Eurodollar Rate
Advance, at a rate equal to the Eurodollar Rate for the Interest Period for such
Advance, and (ii) in the case of a Quoted Rate Advance, at a rate equal to the
Quoted Rate for such Advance, in each case payable in arrears on the last day of
the Interest Period for such Advance.    Any overdue amount of principal,
interest or other amount payable hereunder will bear interest, payable on
demand, at the Base Rate (as defined below) plus 2% per annum.  As used herein,
the following defined terms shall have the meanings set forth below:

 

“Eurodollar Rate” means, for any Interest Period for any Eurodollar Rate
Advance, an interest rate per annum equal to the sum of (i) the rate per annum
equal to the British Bankers Association LIBOR Rate, as published by Reuters (or
other commercially available source providing quotations of the British Bankers
Association LIBOR Rate as designated by the Lender from time to time) at
11:00 A.M. (London time) two (2) Business Days before the first day of such
Interest Period in an amount substantially equal to such Advance and for a
period equal to such Interest Period, plus (ii) 1.00% (the “Interest Margin”).

 

“Quoted Rate” means, for any Quoted Rate Advance, a rate quoted by the Lender
and agreed to by the Borrower for such Advance.

 

“Base Rate” means, for any day, a rate per annum equal to the higher of:
(a) 0.50% per annum above the Federal Funds Rate in effect on such date; (b) the
per annum rate of interest established by the

 

2

--------------------------------------------------------------------------------


 

Lender from time to time at its principal office as its “prime rate” or “base
rate” for U.S. dollar loans, which is in effect on such day; and (c) the
Eurodollar Rate for a one month Interest Period on such day (or if such day is
not a Business Day, the immediately preceding Business Day) plus 1.00%.  Any
change in the “Base Rate” due to a change in the Federal Funds Rate, the “prime
rate,” the “base rate” or the Eurodollar Rate shall be effective as of the
opening of business on the effective day of such change in the Federal Funds
Rate, the “prime rate,” the “base rate” or the Eurodollar Rate, respectively.

 

“Federal Funds Rate” means, for any day, the volume-weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rates are not so published for any day which is a Business Day, the
volume-weighted average of the quotations for the day of such transactions
received by the Lender from three federal funds brokers of recognized standing
selected by the Lender.

 

(b)           Promptly after the making of a Quoted Rate Advance, the Lender
will send the Borrower a written confirmation of the Quoted Rate and Interest
Period therefor.  Unless the Borrower objects in writing to the information
contained in such confirmation within three (3) Business Days after the Lender’s
sending of such confirmation to the Borrower, the Borrower will be deemed to
have unconditionally agreed for all purposes to the correctness of such
information.  If the Borrower so objects to the Quoted Rate set forth in any
such confirmation, such Quoted Rate Advance will be payable with interest at the
Base Rate rather than at the Quoted Rate so objected to (with an Interest Period
equal to that confirmed by the Lender to the Borrower pursuant to the first
sentence of this Section 4(b)). Any Quoted Rate Advance bearing interest at the
Base Rate or payable on demand pursuant to this Section will continue to be an
“Advance” for the purposes of this Agreement.

 

(c)           Any Eurodollar Rate Advance or Quoted Rate Advance will not be
continued as such upon the expiration of the then current Interest Period
related to such Advance.  Each Eurodollar Rate Advance or Quoted Rate Advance
will be due and payable upon the expiration of the then current Interest Period
related to such Advance, and Borrower may request another Eurodollar Rate
Advance or Quoted Rate Advance in accordance with the provisions of Section 2.

 

5.  Yield Protections.  If, due to either (i) the introduction of or any change
in or in the interpretation of any law or regulation or (ii) the compliance with
any guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), in each case made subsequent to the
date hereof, there is any increase in the cost to the Lender of agreeing to make
or making, funding or maintaining Advances by an amount that the Lender deems to
be material in its sole discretion, then the Borrower will from time to time,
upon the Lender’s demand, pay to the Lender additional amounts sufficient to
compensate the Lender for such increased cost; provided, however, that for the
purposes of this Agreement and to the extent permitted by applicable laws, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
guidelines or directives in connection therewith are deemed to have gone into
effect and adopted after the date of this Agreement.  In addition, if the Lender
determines that compliance with any law or regulation or any guideline or
request from any central bank or other Governmental Authority (whether or not
having the force of law) made subsequent to the date hereof affects or would
affect the amount of capital required or expected to be maintained by the Lender
or any corporation controlling the Lender and that the amount of such capital is
increased by or based upon the existence of Advances hereunder by an amount that
the Lender deems to be material in its sole discretion, then, upon the Lender’s
demand, the Borrower will immediately pay to the Lender, from time to time as
specified by the Lender, additional amounts sufficient to compensate the Lender
or such corporation in the light of such circumstances, to the extent that the
Lender determines such increase in capital to be allocable to the existence of 
the Advances hereunder; provided that the Borrower shall not be required to
compensate the Lender pursuant to this Section 5 for any amounts incurred more
than six

 

3

--------------------------------------------------------------------------------


 

months prior to the date that the Lender notifies the Borrower of the Lender’s
intention to claim compensation therefor; and provided further that, if the
circumstances giving rise to such claim have a retroactive effect, then such
six-month period shall be extended to include the period of such retroactive
effect.  A certificate as to such amounts submitted to the Borrower by the
Lender will be conclusive and binding for all purposes, absent manifest error. 
Notwithstanding any other provision of this Agreement, if the introduction of or
any change in or in the interpretation of any law or regulation makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for the Lender to fund or maintain Advances made hereunder, then, on
notice thereof and demand therefor made by the Lender, each Advance will
automatically, upon such demand, convert into an Advance accruing interest at
the Base Rate.  Any Advance accruing interest at the Base Rate will continue to
be an “Advance” for the purposes of this Agreement.  Notwithstanding anything to
the contrary contained herein, this Section 5 shall not apply to taxes and all
indemnification (including with respect to increased costs) related to or
attributable to taxes shall be governed solely and exclusively by Section 6.

 

6.  Taxes.  (a)  All payments made by the Borrower under this Agreement shall be
made free and clear of, and without deduction or withholding for or on account
of, any present or future income, stamp or other taxes, levies, imposts, duties,
charges, fees, deductions or withholdings, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority, excluding taxes
based on (or measured by) net income or net profits and franchise taxes (imposed
in lieu of net income taxes) imposed on the Lender as a result of a present or
former connection between the Lender and the jurisdiction of the Governmental
Authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement) and branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction.  If any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are
required to be withheld from any amounts payable to the Lender hereunder, the
amounts so payable to the Lender shall be increased to the extent necessary to
yield to the Lender (after payment of all Non-Excluded Taxes and Other Taxes)
interest or any such other amounts payable hereunder at the rates or in the
amounts specified in this Agreement, provided, however, that the Borrower shall
not be required to increase any such amounts payable to the Lender with respect
to any Non-Excluded Taxes: (i) that are attributable to the Lender’s failure to
comply with the requirements of paragraph (d) or (e) of this Section 6 or
(ii) that are United States withholding taxes imposed on amounts payable to the
Lender at the time the Lender becomes a party to this Agreement, except to the
extent that such Lender or the assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
Non-Excluded Taxes pursuant to this Section 6.

 

(b)  In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)  Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Lender a
certified copy of an original official receipt received by the Borrower showing
payment thereof.  If the Borrower fails to pay any Non-Excluded Taxes or Other
Taxes when due to the appropriate taxing authority or fails to remit to the
Lender the required receipts or other required documentary evidence, the
Borrower shall indemnify the Lender for any incremental taxes, interest or
penalties that may become payable by the Lender as a result of any such failure.

 

(d)  If the Lender (or any assignee or participant) is not a “U.S. Person” as
defined in Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended
(the “Code”) then the Lender (or such assignee or participant, as applicable)
shall at the time such Non-U.S. Lender becomes a party to this

 

4

--------------------------------------------------------------------------------


 

Agreement, deliver to the Borrower (or, in the case of a participant, to the
Lender) two copies of either U.S. Internal Revenue Service Form W-8BEN or
Form W-8ECI, or, in the case of a Non-U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, a statement addressing the Non-U.S.
Lender’s legal status in a form reasonably acceptable to the Lender and a
Form W-8BEN, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on all payments by the
Borrower under this Agreement.  Such forms shall be delivered by each Non-U.S.
Lender on or before the date it becomes a party to this Agreement (or, in the
case of any participant, on or before the date such participant purchases the
related participation).  In addition, each Non-U.S. Lender shall deliver such
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Non-U.S. Lender or at such time or times as reasonably
requested by the Borrower.  Each Non-U.S. Lender shall promptly notify the
Borrower at any time it determines that it is no longer in a position to provide
any previously delivered certificate to the Borrower (or any other form of
certification adopted by the U.S. taxing authorities for such purpose).  Each
Lender that is a United States person (as defined in Section 7701(a)(30) of the
Code) (other than persons who are corporations or otherwise exempt from United
States backup withholding tax) shall, at the time such Lender becomes a party to
this Agreement or at such other time (or times) reasonably requested by the
Borrower, deliver to the Borrower a properly completed and duly executed U.S.
Internal Revenue Service Form W-9 or any successor form certifying that such
person is exempt from United States backup withholding tax on payments made
hereunder.  Notwithstanding any other provision of this paragraph (d), a
Non-U.S. Lender shall not be required to deliver any form pursuant to this
paragraph (d) that such Non-U.S. Lender is not legally able to deliver.

 

(e)  If the Lender is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement, then the Lender shall deliver to the Borrower, at
the time or times prescribed by applicable law or reasonably requested by the
Borrower, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that the Lender is legally entitled to complete,
execute and deliver such documentation and in the Lender’s judgment such
completion, execution or submission would not materially prejudice the legal
position of the Lender.

 

(f)  The agreements in this Section shall survive the termination of this
Agreement and the payment of the Advances and all other amounts payable
hereunder.

 

7.  Conditions Precedent.  This Agreement will become effective on and as of the
first date (the “Effective Date”) on which the Lender has received the
following, each in form and substance satisfactory to the Lender:

 

(i) a counterpart of this Agreement duly executed by the Lender, the Subsidiary
Guarantors, and the Borrower;

 

(ii) a certificate of the Borrower and each Subsidiary Guarantor, dated the
Effective Date, with appropriate attachments satisfactory in form and substance
to the Lender, including (A) the certificate of incorporation of the Borrower or
the applicable Subsidiary Guarantor, certified by the relevant authority of the
jurisdiction of organization of the Borrower or the applicable Subsidiary
Guarantor, (B) the bylaws of the Borrower or the applicable Subsidiary
Guarantor, (C) Board of Director resolutions of the Borrower or the applicable
Subsidiary Guarantor approving this Agreement, and (D) an incumbency certificate
with respect to the Borrower’s, or the applicable Subsidiary Guarantor’s,
officers that are authorized to sign this Agreement and the other documents to
be delivered hereunder and to request Advances hereunder; and

 

5

--------------------------------------------------------------------------------


 

(iii) a good standing certificate (or similar certificate) for the Borrower and
each Subsidiary Guarantor from its respective jurisdictions of organization.

 

8.  Termination. This Agreement may be terminated by the Borrower or the Lender
by giving written notice of termination to the other party hereto, but no such
termination will affect the Obligations outstanding at the time of such
termination.  This Agreement may be amended, modified, supplemented or waived
with the written consent of the Lender and the Borrower; provided that
Section 20 hereof may not be amended without the written consent of each of the
Lender, the Borrower and the Subsidiary Guarantors.

 

9.  Notices.  All notices and other communications provided for hereunder will
be in writing (including telecopier communication) and mailed, telecopied or
delivered, if to the Borrower or the Subsidiary Guarantors, at its address at
358 Hall Avenue, Wallingford, CT 06492, Attention: Diana G. Reardon (Fax#:
203-265-8628); if to the Lender, at its address at 45 East 53rd Street, New
York, NY 10022, Attention: Mariano Urquiola or, as to either party, at such
other address as is designated by such party in a written notice to the other
party.  All such notices and communications will, when mailed or telecopied, be
effective three (3) Business Days after deposit in the mails, or when
telecopied, respectively, except that notices and communications to the Lender
pursuant to Sections 2, 3 or 8 will not be effective until received by the
Lender.

 

10.  No Waivers.  No failure on the Lender’s part to exercise, and no delay in
exercising, any right hereunder will operate as a waiver thereof; nor will any
single or partial exercise of any such right preclude any other or further
exercise thereof or the exercise of any other right.  The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

11.  Indemnification.  (a)  The Borrower agrees to pay on demand all of the
Lender’s out-of-pocket costs and expenses (including without limitation,
reasonable counsel fees and expenses) in connection with the preparation,
execution, delivery, administration, modification, amendment and enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, with statements with respect to the foregoing to be submitted to the
Borrower prior to the Effective Date (in the case of amounts to be paid on the
Effective Date) and from time to time thereafter on a quarterly basis or such
other periodic basis as the Lender shall deem appropriate.

 

(b)  The Borrower will indemnify and hold harmless the Lender, its affiliates
and each of its and their respective officers, directors, employees, agents,
advisors and representatives (each, an “Indemnified Party”) from and against any
and all claims, damages, losses, liabilities and expenses (including without
limitation, fees and disbursements of counsel), that may be incurred by or
asserted or awarded against any Indemnified Party (including without limitation,
in connection with any investigation, litigation or proceeding, or the
preparation of a defense in connection therewith), in each case arising out of
or in connection with this Agreement, any of the transactions contemplated
hereby or any actual or proposed use of the proceeds of the Advances, except to
the extent such claim, damage, loss, liability or expense is found by a court of
competent jurisdiction to have resulted primarily from such Indemnified Party’s
gross negligence or willful misconduct.  In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section applies,
such indemnity will be effective whether or not such investigation, litigation
or proceeding is brought by the Borrower, any of its directors, security holders
or creditors, an Indemnified Party or any other person, or any Indemnified Party
is otherwise a party thereto, and whether or not the transactions contemplated
hereby are consummated.

 

(c)  No Indemnified Party will have any liability (whether in contract, tort or
otherwise) to the Borrower or any of its security holders or creditors for or in
connection with the transactions

 

6

--------------------------------------------------------------------------------


 

contemplated hereby, except for direct damages (as opposed to special, indirect,
consequential or punitive damages (including without limitation, any loss of
profits, business or anticipated savings)) determined by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence or
willful misconduct.  In no event shall the Borrower, the Subsidiary Guarantors
or the Lender or any affiliate, director, officer, employee, attorney or agent
thereof be liable to any Person for special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings) whether in contract, tort or otherwise, arising out of or
relating to this Agreement.

 

(d) Notwithstanding anything to the contrary contained herein, this Section 11
shall not apply to taxes and all indemnification (including with respect to
increased costs) related or attributable to taxes shall be governed solely and
exclusively by Section 6.

 

12.  Breakage Costs.  If the Borrower makes any payment of principal of any
Advance on any day other than the last day of an Interest Period applicable
thereto, or if the Borrower fails to borrow or prepay any Advance after the
Borrower has given the Lender notice thereof and, in the case of a borrowing,
the Lender has agreed to make such Advance, the Borrower will, upon demand by
the Lender, pay the Lender any amounts required to compensate the Lender for any
losses, costs or expenses that the Lender may reasonably incur as a result of
such payment or failure to borrow or prepay.  Such indemnification may include
an amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amount so prepaid for the period from the date of such
prepayment to the last day of such Interest Period in each case at the
applicable rate of interest for the Advance provided for herein (excluding,
however, the Interest Margin included therein, if any) over (ii) the amount of
interest (as reasonably determined by the Lender) that would have accrued to the
Lender on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank eurocurrency market.  A certificate as to
any amounts payable pursuant to this Section submitted to the Borrower by the
Lender shall be conclusive in the absence of manifest error.

 

13.  Successors and Assigns.  This Agreement is binding upon and will inure to
the benefit of the Borrower, the Lender and their respective successors and
assigns, except that none of the Borrower and the Subsidiary Guarantors will
have the right to assign its rights or the Obligations hereunder or any interest
herein without the Lender’s prior written consent.  The Lender may, with the
written consent of the Borrower (which consent will not be unreasonably
withheld), assign to one or more persons all or a portion of its rights and
obligations under this Agreement, provided that the consent of the Borrower will
not be required in connection with an assignment to an affiliate of the Lender
(except that the consent of the Borrower will not be required for any assignment
that occurs when a default hereunder shall have occurred and be continuing). 
Notwithstanding any other provisions set forth in this Agreement, the Lender may
at any time create a security interest in all or any portion of the Lender’s
rights under this Agreement in favor of any Federal Reserve Bank.  The Lender,
on behalf of the Borrower, shall maintain at its address at which notices are to
be given pursuant to Section 9, a copy of all applicable documents relating to
any assignment and a register for the recording of names and addresses of the
Lenders and the commitments of, and the principal and interest amounts of
Advances owing to, each Lender from time to time (the “Register”).  The entries
in the Register shall be conclusive, in absence of manifest error, and the
Borrower and the Lender shall treat each Person whose name is recorded in the
Register as the owner of the Advance as the owner thereof for all purposes of
this Agreement.  Notwithstanding anything to the contrary contained herein, any
assignment shall be effective only upon appropriate entries with respect thereto
being made in the Register.  The Register shall be available for inspection by
the Borrower and Lender at any reasonable time and from time to time upon
reasonable prior notice.

 

14.  Governing Law and Counterparts. This Agreement will be governed by, and
construed in accordance with, the laws of the State of New York.  This Agreement
may be executed in any number of

 

7

--------------------------------------------------------------------------------


 

counterparts and by different parties hereto in separate counterparts, each of
which when so executed will be deemed to be an original and all of which taken
together will constitute one and the same agreement.

 

15.  Submission to Jurisdiction.  The Borrower and each Subsidiary Guarantor
hereby irrevocably (i) submits to the non-exclusive jurisdiction of any New York
State or Federal court sitting in New York City in any action or proceeding
arising out of or relating to this Agreement, (ii) agrees that all claims in
respect of such action or proceeding may be heard and determined in such New
York State court or in such Federal court, (iii) waives, to the fullest extent
it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding, and (iv) irrevocably consents to the
service of any and all process in any such action or proceeding by the mailing
of copies of such process to the Borrower and each Subsidiary Guarantor at its
address specified in Section 9.  The Borrower agrees that a final judgment in
any such action or proceeding will be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing herein will affect the Lender’s right to serve legal process in any
other manner permitted by law or affect the Lender’s right to bring any action
or proceeding against the Borrower or its property in the courts of other
jurisdictions.

 

16.  Set-Off.  If a payment has not been made by either the Borrower or any
Subsidiary Guarantor when due hereunder, the Lender and each of its affiliates
is authorized at any time and from time to time, to the fullest extent permitted
by law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by the Lender or any of its affiliates to or for the Borrower’s or any
Subsidiary Guarantor’s credit or account against any and all of the Obligations,
irrespective of whether the Lender has made demand under this Agreement and
although such Obligations may be un-matured.  The Lender’s rights under this
Section are in addition to other rights and remedies (including without
limitation, other rights of set-off) which the Lender may have.

 

17.  WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE ADVANCES OR THE LENDER’S ACTIONS IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

 

18.  Confidentiality.  The Lender agrees to keep confidential all non-public
information provided to it by the Borrower or any of its affiliates pursuant to
this Agreement that is designated by the Borrower or such affiliate as
confidential; provided that nothing herein shall prevent the Lender from
disclosing any such information (a) to any affiliate of the Lender, (b) subject
to an agreement to comply with the provisions of this Section, to any actual or
prospective assignee or any direct or indirect counterparty to any hedge
agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about the Lender’s investment portfolio in connection with ratings issued with
respect to the Lender, (i) to any actual or potential participant or
sub-participant in relation to any of the Lender’s rights and/or obligations
hereunder who are under a duty of confidentiality to the Lender, (j) any insurer
or insurance broker of, or direct or indirect provider of credit protection who
are under a duty of confidentiality to the Lender, or (k) in connection with the
exercise of any remedy hereunder or under any other document executed in
connection with this Agreement.

 

8

--------------------------------------------------------------------------------


 

19.          USA PATRIOT ACT.  The Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001))(the “Act”), it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow the
Bank to identify the Borrower in accordance with the Act.

 

20. Guaranty.

 

(a)  The Guaranty.

 

(i)              Each of the Subsidiary Guarantors hereby jointly and severally
guarantees to the Lender as hereinafter provided, as primary obligor and not as
surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Subsidiary Guarantors hereby further agree that if any of the Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Subsidiary Guarantors will, jointly and severally, promptly pay
the same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Obligations, the same will
be promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

 

(ii)             Notwithstanding any provision to the contrary contained herein,
the obligations of each Guarantor under this Agreement shall be limited to an
aggregate amount equal to the largest amount that would not render such
obligations subject to avoidance under the Debtor Relief Laws or any comparable
provisions of any applicable state law. For the purposes hereof, “Debtor Relief
Laws” means the Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally

 

(b)  Obligations Unconditional.

 

(i)            The obligations of the Subsidiary Guarantors under
Section 20(a)(i) are joint and several, irrevocable, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of this Agreement or any other agreement or instrument referred to therein, or
any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 20(b)(i) that the obligations of
the Subsidiary Guarantors hereunder shall be absolute and unconditional under
any and all circumstances.  Each Subsidiary Guarantor agrees that such
Subsidiary Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Subsidiary
Guarantor for amounts paid under this Section 20 until such time as the
Obligations have been Fully Satisfied.  For the purposes hereof, “Fully
Satisfied” means, with respect to the Obligations as of any date, that, as of
such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been paid in full in cash and (b) all fees,
expenses and other amounts then due and payable which constitute Obligations
shall have been paid in cash.

 

(ii)           Without limiting the generality of the foregoing subsection (i),
it is agreed that, to the fullest extent permitted by law, the occurrence of any
one or more of the following shall not alter or

 

9

--------------------------------------------------------------------------------


 

impair the liability of any Subsidiary Guarantor hereunder which shall remain
absolute and unconditional as described above:

 

A.            at any time or from time to time, without notice to any Subsidiary
Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

 

B.            any of the acts mentioned in any of the provisions of this
Agreement  or any other agreement or instrument referred to in this Agreement
shall be done or omitted;

 

C.            the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of this Agreement or any other agreement or
instrument referred to in this Agreement shall be waived or any other guarantee
of any of the Obligations or any security therefor shall be released, impaired
or exchanged in whole or in part or otherwise dealt with; or

 

D.            any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Subsidiary Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Subsidiary Guarantor)

 

With respect to its obligations hereunder, each Subsidiary Guarantor hereby
expressly waives diligence, presentment, demand of payment, protest and all
notices whatsoever, and any requirement that the Lender exhaust any right, power
or remedy or proceed against any Person under this Agreement or any other
agreement or instrument referred to in this Agreement or against any other
Person under any other guarantee of, or security for, any of the Obligations.

 

(c)  Reinstatement.  The obligations of the Subsidiary Guarantors under this
Section 20 shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Subsidiary Guarantor agrees that it will
indemnify the Lender on demand for all reasonable costs and expenses (including,
without limitation, fees and expenses of counsel) incurred by the Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar law.

 

(d)  Certain Additional Waivers. Each Subsidiary Guarantor agrees that such
Subsidiary Guarantor shall have no right of recourse to security for the
Obligations, except through the exercise of rights of subrogation pursuant to
Section 20(b) and through the exercise of rights of contribution pursuant to
Section 20(f).

 

(e) Remedies.  The Subsidiary Guarantors agree that, to the fullest extent
permitted by law, as between the Subsidiary Guarantors, on the one hand, and the
Lender, on the other hand, the Obligations may be declared to be forthwith due
and payable for purposes of Section 20(a)(i) notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Obligations being
deemed to have become automatically due and payable), the Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Subsidiary Guarantors for purposes of Section 20(a)(i).

 

10

--------------------------------------------------------------------------------


 

(f)  Rights of Contribution.  The Subsidiary Guarantors hereby agree as among
themselves that, in connection with payments made hereunder, each Subsidiary
Guarantor shall have a right of contribution from each other Subsidiary
Guarantor in accordance with applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the Obligations until such time
as the Obligations have been Fully Satisfied, and none of the Subsidiary
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.

 

(g)  Guarantee of Payment; Continuing Guarantee.  The guarantee given by the
Subsidiary Guarantors in this Section 20 is a guaranty of payment and not of
collection, is a continuing guarantee, and shall apply to all Obligations
whenever arising.

 

21.  Cross-Default.  If the Company or any of its Subsidiaries shall (i) fail to
pay when due any principal of or interest on or any other amount payable in
respect of the indebtedness under that certain Credit Agreement, dated as of
August 13, 2010 (as amended by that certain First Amendment thereto, dated as of
June 30, 2011 and by that certain Second Amendment thereto, dated as of July 1,
2013, and as further amended, supplemented, amended and restated or otherwise
modified from time to time, the “Revolving Credit Agreement”), by and among the
Borrower, certain Subsidiaries of the Borrower as Designated Borrowers, certain
Subsidiaries of the Company as Subsidiary Guarantors, the Administrative Agent,
the Swing Line Lender, the L/C Issuer and the Lenders (each of the foregoing
terms shall have the meaning ascribed thereto in the Revolving Credit Agreement)
beyond the end of any grace or notice period provided therefor; or (ii) breach
or default by the Company or any of its Subsidiaries with respect to any other
material term of (A) the Revolving Credit Agreement or (B) any loan agreement,
mortgage, indenture or other agreement relating to the Revolving Credit
Agreement, if such breach or default continues after any applicable grace or
notice period provided therefor and the effect of such breach or default is to
cause, or to permit the holder or holders of that indebtedness (or a trustee on
behalf of such holder or holders) to cause, that indebtedness to become or be
declared due and payable prior to its stated maturity or the stated maturity of
any underlying obligation, as the case may be; then the Lender may declare the
unpaid principal amount of all outstanding Advances, all interest accrued and
unpaid thereon, and all other amounts owing or payable hereunder to be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by the Borrower and
may further exercise all rights and remedies available to it hereunder and under
applicable law.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:

AMPHENOL CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By 

   /s/ Diana G. Reardon

 

 

Name:  Diana G. Reardon

 

 

Title:  Executive Vice President and Chief Financial Officer

 

 

 

 

SUBSIDIARY GUARANTORS:

AMPHENOL INTERCONNECT PRODUCTS

 

CORPORATION, a Delaware corporation

 

 

 

 

 

By

   /s/ Diana G. Reardon

 

 

Name:  Diana G. Reardon

 

 

Title:  Executive Vice President and Chief Financial Officer

 

 

 

 

 

AMPHENOL INTERNATIONAL LTD.,

 

a Delaware corporation

 

 

 

 

 

By

   /s/ Diana G. Reardon

 

 

Name: Diana G. Reardon

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

TIMES FIBER COMMUNICATIONS, INC., a Delaware
corporation

 

 

 

 

 

By

   /s/ Diana G. Reardon

 

 

Name: Diana G. Reardon

 

 

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

LENDER:

SOVEREIGN BANK, N.A.

 

 

 

 

 

By

   /s/ Thomas Devitt

 

 

Name: Thomas Devitt

 

 

 

Title:  Senior Vice President

 

[SIGNATURE PAGE TO SOVEREIGN BANK

UNCOMMITTED LINE OF CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to Uncommitted Line

of Credit Agreement

 

DEFINITIONS

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

 

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

 

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

 

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned directly or
indirectly through one or more intermediaries, or both, by such Person.  Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

1

--------------------------------------------------------------------------------